OPINION — AG — THE GOVERNOR HAS THE AUTHORITY TO DIRECT THE USE OF AIRCRAFT UNDER THE SUPERVISION OF THE DEPARTMENT OF PUBLIC SAFETY IN THE CONDUCT OF THE OFFICIAL BUSINESS OF THE STATE OF OKLAHOMA. THE AIRCRAFT USE DIRECTED BY THE GOVERNOR NEED NOT BE SPECIFICALLY RELATED TO THE STATUTORY DUTIES AND RESPONSIBILITIES OF THE DEPARTMENT OF PUBLIC SAFETY AS LONG AS THE USE OF THE AIRCRAFT IS USED FOR PUBLIC AND NOT PRIVATE PURPOSES. IT IS NOT REQUIRED OF THE GOVERNOR TO REIMBURSE THE DEPARTMENT OF PUBLIC SAFETY WHERE THE AIRCRAFT USE DIRECTED HIM HIM WAS A LEGITIMATE USE FOR THE PURPOSE OF TRANSPORTING A STATE OFFICER TO PARTICIPATE IN OFFICIAL BUSINESS. CITE: ARTICLE VI, SECTION 2, 47 Ohio St. 1971, 2-101 [47-2-101], (MICHAEL CAUTHRON)